PARKER, Judge.
This is Allen Bennett’s second motion for postconviction relief. In the first motion, among other issues, he urged that his attorney was ineffective for misleading him concerning the consequences of gain time. After an appeal of the denial of his first motion, this court reversed the trial court’s denial of the motion as to that one issue and remanded to the trial court for further proceedings. See Bennett v. State, 579 So.2d 387 (Fla. 2d DCA 1991).
Following an evidentiary hearing in the trial court, the trial court concluded that Bennett’s attorney did give him erroneous information concerning the accrual of gain time. Bennett was given the option of withdrawing his plea and going to trial or letting the plea stand. Bennett chose to let the plea stand.
Bennett now requests a belated appeal from the trial court’s order, alleging he requested an attorney be appointed for the appeal from the order denying relief and an attorney was not provided. The trial court denied Bennett’s motion concluding that the filing of any appeal was for Bennett alone to perform.
Although the trial court may not have been correct in the reason for this denial of relief, we still affirm because there is nothing for Bennett to appeal. The trial court granted Bennett’s previous motion and offered him the only two choices available. *392When he refused both options, the existing sentence must stand.
Affirmed.
RYDER, A.C.J., and DANAHY, J., concur.